Case 1:19-cv-00391-LG-RHW Document 4 Filed 07/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

  

Ss
OUTHERN OISTRICT OF MISSISSIPpy

 
 
          

ARC CONTROLS, INC., ) py ARTHUR JORNSTON
) DEPUTY
Plaintiff, )
) CASE NO.: 1:19-cv-00391-LG-RHW
v. )
)
M/V NOR GOLIATH, in rem, and )
GOLIATH OFFSHORE HOLDINGS ) IN ADMIRALTY
PTE. LTD., in personam, )
)
Defendants. )
)

 

ORDER FOR ISSUANCE OF PROCESS OF
MARITIME ATTACHMENT AND ARREST, FRCP RULE C(2)(a)

Upon reading the Complaint and affidavit seeking issuance of process of maritime arrest
in this action, and good cause appearing therefor, it is

ORDERED:

That the Clerk issue the process of maritime arrest of the vessel M/V NOR GOLIATH,
official number 9396933, her engines, tackle, boilers, etc. and against all persons having or
claiming to have any interest therein, that they be cited to appear and answer under oath all and
singular the matters set forth in the Complaint.

That any person claiming an interest in the property arrested may, upon a showing of any
improper practice or a manifest want of equity on the part of the Plaintiff, be entitled to an order
requiring the Plaintiff to show cause why the arrest should not be vacated or other relief granted;

and it is further ORDERED:

{04944373.1}
Case 1:19-cv-00391-LG-RHW Document4 Filed 07/12/19 Page 2 of 2

That a copy of this Order must be attached to and served with the process of maritime

arrest.

re
This, the {day of July, 2019.

1 f
J] An LY —_ .
CP ee ae

Order Submitted by:

H. Finn Cox, Jr. (MS Bar No. 104750)
MAYNARD, COOPER & GALE, P.C.
RSA Battle House Tower

11 North Water Street, Suite 24290
Mobile, Alabama 36602

(t) 251.432.0001

(f) 251.432.0007

fcox@maynardcooper.com

Attorney for Plaintiff, Arc Controls, Inc.

{04944373.1}
